Citation Nr: 0609223	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-33 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE


Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1992 to July 
1995 and from June 1997 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Lincoln Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for a back 
condition.

In his September 2004 substantive appeal, the veteran 
requested a video conference hearing before the Board.  A 
hearing was subsequently scheduled for March 30, 2005, but 
the veteran did not appear.


FINDING OF FACT

The veteran did not receive treatment for a back condition in 
service, nor did arthritis of the spine or back, if any, 
manifest to a compensable degree within a year after service.


CONCLUSION OF LAW

A back disability was not incurred during military service, 
nor may arthritis of the spine or back, if any, be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in July 2003, prior to the 
initial decision on the claim in January 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first requirement, the July 2003 VCAA letter 
referenced an attached form that described what information 
and evidence the veteran must show in order to substantiate 
his claim.  That form is not in the claims folder.  The law, 
however, presumes the regularity of the administrative 
process in the absence of clear evidence to the contrary.  
See Jones v. West, 12 Vet. App. 98, 100 (1998); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  The Board therefore presumes 
that the RO properly mailed the letter with its indicated 
attachments.  Based upon it's familiarity with the form in 
question, the Board also presumes the veteran was notified 
that the evidence must show:

1.	An injury in military service or a disease that 
began in or was made worse during military service, or 
an event in service that caused an injury or disease.

2.  A current physical or mental disability shown by 
medical evidence.

3.	A relationship between the disability and an 
injury, disease, or event in military service.

Next, the letter described the information and evidence that 
the VA would seek to provide including relevant records from 
any federal agency, such as military and VA medical records, 
and private treatment records if the veteran completed a 
release form.

The RO explained what information and evidence the veteran 
was expected to supply.  Specifically, the letter instructed 
the veteran to submit the dates and places of treatment 
received either in-service or at VA facilities, any medical 
reports in his possession, relevant "buddy" statements, and 
a completed release form to allow the RO to obtain private 
medical records.

Finally, although the VCAA notice letter did not specifically 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
the VA any evidence pertaining to his claim.  In this regard, 
the RO has informed the veteran in the rating decisions, 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  As noted in the Introduction to this 
decision, the veteran was afforded the opportunity to provide 
additional testimony at a hearing before the Board, but did 
not appear on the assigned date.  The VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and a SSOC which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that the VA has fulfilled the duty to assist the appellant in 
this case.

Background

Service medical records show no treatment for a back 
condition while in service.  In a statement dated May 2000, 
the veteran waived his right to a separation examination.

Private medical records obtained from Quick Care Medical 
Services indicate the veteran received treatment for a low 
back strain and back pain on multiple occasions between 
September 2002 and May 2003.  According to physician notes 
following a May 2003 appointment, the veteran denied any 
trauma or specific incident that may have caused injury to 
his back.

The veteran received a private radiological examination in 
February 2004.  The resulting imaging report notes a history 
of "[l]ow back pain, military accident 2 years ago," and 
finds old right transverse process fractures L3, L4, and L5, 
and transitional vertebra with partial lumbarization S1 with 
an articulating process on the right.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be established on a presumptive basis by showing 
manifestation to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In this case, the veteran is seeking service connection for a 
back disability.  He contends that he injured his back during 
service when a vehicle in which he was riding hit a bump, 
tossing him into the air, and he landed on his back.

Although the evidence shows the veteran began receiving post-
service treatment for a back disorder in 2002, the Board 
finds the evidence insufficient to establish the occurrence 
of a back injury in service.  The veteran's service medical 
records do not indicate the treatment or diagnosis of any 
back condition.  Nor is there evidence that arthritis of the 
spine or back, if any, manifested within the one year 
presumptive period.  Further, in post-service medical records 
dated May 2003, the veteran denied experiencing any trauma or 
specific incident that may have caused injury to his back.

While a February 2004 radiology report notes the occurrence 
of a military accident, there is no indication that service 
medical records were reviewed as part of the examination, and 
the report offers no medical opinion as to the etiology of 
the conditions noted in the x-ray.  A bare transcription of 
lay history provided by the patient, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Board therefore affords no probative value 
to the report's brief notation of an in-service accident.

As the record does not indicate that the veteran injured or 
received treatment for his back in service, or that arthritis 
of the spine or back, if any, manifested in the applicable 
presumptive period, the Board finds that the preponderance of 
the evidence weighs against the veteran's claim of service 
connection.

In so concluding, the Board acknowledges the veteran's 
assertion that his back disorder results from a vehicle 
incident in service.  As a layperson, however, he is not 
qualified to render a medical opinion as to diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 294 
(1992).

The Board also notes that VA regulations provide that the VA 
will assist the veteran by affording him a medical 
examination or obtaining a medical opinion based upon a 
review of the evidence of record if the VA determines that it 
is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i).  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes 
that the veteran suffered an event, injury, or 
disease in service; and (C) Indicates that the 
claimed disability or symptoms may


be associated with the established event, injury, 
or disease in service.

38 C.F.R. § 3.159(c)(4)(i).

Because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service with regard 
to the claim of service connection for a back disability, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a back disability is denied.


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


